Capital Income Builder 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Email vpc@capgroup.com Vincent P. Corti Secretary January 5, 2012 U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Capital Income Builder File Nos.033-12967 and 811-05085 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the form of prospectus and Statement of Additional Information since the electronic filing on December 30, 2011 of the Registrant’s Post-Effective Amendment No. 34 under the Securities Act of 1933 and Amendment No. 36 under the Investment Company Act of 1940. Sincerely, /s/ Vincent P. Corti Vincent P. Corti
